DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692).
Regarding claim 1, FIG. 2 of GB’069 teaches a tire comprising a tread portion including a plurality of inclined grooves that are dog-bone shaped.  Each inclined groove consists of a first portion, a second portion, and a third portion connecting the first portion and the second portion.  The first portion has a groove width gradually decreasing from a lengthwise center thereof to both ends thereof.  The second portion has a groove width gradually decreasing from a lengthwise center thereof to both ends thereof.  The third portion extends linearly over an entire length thereof at a constant groove width in a ground contacting surface of the tread portion.  The constant groove width of the third portion is smaller than the groove width of the whole first portion except both ends thereof and the whole second portion except both ends thereof. 
GB’069 is silent to the third portion includes an outer portion and an inner portion wherein the inner portion has a groove width larger than the outer portion.  Ofensend teaches a tire tread comprising grooves 12 having an undercut/widened groove bottom (inner portion) for the benefits of increasing slippage resistance and tread stability (col. 2, lines 20-35; FIG. 2-FIG.3; FIG 4-FIG. 5).  Alternatively, US’692 teaches a transverse groove changing in width along its length (FIG. 1 and reference character 6) wherein the transverse groove along the depth direction comprises a first part opening onto the tread surface (outer portion) and a void part forming a channel (inner portion) for the benefits of drainage ([0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 having a third portion including an outer portion arranged on a ground contacting surface side and an inner portion arranged radially inside the outer portion and having a groove width larger than the outer portion since Ofensend teaches a tire tread comprising grooves 12 having an undercut (widened bottom portion) for the benefits of increasing slippage resistance and tread stability and/or US’692 teaches a tire tread having a transverse groove changing in width along its length wherein the transverse groove along the depth direction comprises a first part opening onto the tread surface (outer portion) and a void part forming a channel (inner portion) for the benefits of drainage.
Regarding claims 2, 4, 6, and 11, the tire of GB’069 in view of at least one of Ofensend and US’692 would satisfy the claimed limitations.  See FIG. 3 and FIG. 5 of Ofensend and/or FIG. 3 and FIG. 4 of US’692. 
Regarding claim 8, FIG. 2 of GB’069 satisfies the claimed limitation. 
Regarding claim 9, FIG. 2 of GB’069 illustrates dog-bone shaped inclined grooves closer to the equatorial plane have a length that is smaller (“second inclined groove”) than dog-bone shaped inclined groove closer to the tread ends (“first inclined groove”). 
Regarding claims 12-13, FIG. 2 of GB’069 satisfies the claimed limitations. 
Regarding claim 14, FIG. 2 of GB’069 satisfies the claimed limitation.  The first portion of the first inclined groove (dog bone shaped inclined grooves closer to the tread ends) are larger than the first portion of the second inclined groove (dog-bone shaped inclined grooves closer to the equatorial plane). 
Regarding claims 16-17, FIG. 2 of GB’069 satisfies the claimed limitations.
Regarding claims 19-20, FIG.2 of GB’069 satisfies the claimed limitations by illustrating bent configurations. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692), as applied to claim 1, and further in view of JP’569 (JP 2007-223569).
Regarding claim 5, GB’069 does not recite the groove depth of the third portion is 80%-120% of the first portion and the second portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 with a groove depth of the third portion between 80% and 120% endpoints included of the first portion and the second portion because it is well-known in the tire art for inclined grooves of a motorcycle tire tread to have the same depth along its entire length as shown by FIG. 1 of JP’569. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692), as applied to claim 1, and further in view of Matsunami et al. (US 2014/0190607).
GB’069 does not state a groove width of the outer portion of the third portion is 60% or less of the first portion and the second portion.  However, Matsunami et al. is directed to a motorcycle tire comprising secondary oblique grooves consisting of a first portion 9, second portion 9, and a third portion 15.  The third portion has a width W3 that is 0.4-0.6 times a width W2 of the first portion and the second portion for preventing cracks and improving groove edge effect (good griping on wet roads) ([0066]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 with a groove width of the outer portion of the third portion that is 60% or less of the first portion and the second portion since Matsunami et al. teaches a motorcycle tire tread including secondary oblique grooves wherein  W3 = 0.4-0.6 times W2 for the benefits of preventing cracks and obtaining edge effect. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692), as applied to claim 9, and further in view of Kuwahara (US 2014/0158260). 
Regarding claim 10, GB’069 does not illustrate the first portion of the first inclined grooves (the inclined grooves having the larger length) reach a tire equator and the first portion of the second inclined grooves (the inclined having the shorter length) does not reach the tire equator.  However, Kuwahara teaches a motorcycle tire comprising a tread including a plurality of inclined grooves 10, 12 wherein main inclined grooves 10 are larger than shoulder inclined grooves 12.  The main inclined grooves 10 (the longer inclined grooves) reaches the tire equator since Kai ranges between 0-5% of the developed half tread width w ([0044]).  Kuwahara teaches a tread pattern having an arrangement of inclined grooves that improves stable handling and riding comfort in wet road ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-arrange the dog-bone shaped inclined grooves of the tire of GB’069 such that “the first portion of the first inclined groove reaches a tyre equator, and the first portion of the second inclined groove does not reach the tyre equator” since Kuwahara teaches a motorcycle tire tread pattern arranging a plurality of inclined grooves wherein the longer inclined grooves reaches the tire equator and the shorter inclined grooves do not reach the tire equator for the benefits of stable handling and riding comfort on wet roads and providing a known motorcycle tread arrangement of inclined grooves yields predictable results. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692), as applied to claim 1, and further in view of GB’347 (GB 1549347).
Regarding claim 21, GB’069 is silent to the claimed outer portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 in view of at least one of Ofensend and US’692 with:
“the outer portion of the third portion consists of a gradually decreasing portion and a constant width portion, the gradually portion has a groove width gradually and continuously decreasing radially inward from the ground contact surface, and the constant width portion is arranged immediately inside the gradually decreasing portion in the tyre radial direction and extends radially inward at a constant groove width” 

since  GB’347 teaches a pneumatic tire tread provided with a chamfer at the ground contact surface for all grooves in the tread for the benefits of improving wear (FIG. 6 and FIG. 8 and abstract) and the claimed limitation would be satisfied when one of ordinary skill in the art provides chamfers for all grooves of GB’069 in view of at least one of Ofensend and US’692. 
Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
For claim 15: it would not have been obvious to further modify the tire of GB’069 to provide “the first portion of the first inclined groove is inclined so that an angle thereof with respect to the tyre circumferential direction increases axially outwardly”.  
For claim 18: it would not have been obvious to further modify the tire of GB”069 to provide “the second portion is formed by a plurality of linear portions connected successively and each extending linearly, and an angle of the second portion with respect to the tyre circumferential direction gradually increases axially outwardly”. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/15/2022